          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



 BEST MEDICAL                             Civil Action No. 1:19-cv-03409-MLB
 INTERNATIONAL, INC.,
                                           JURY TRIAL DEMANDED
                           Plaintiff,
                    v.

 ELEKTA, INC. and ELEKTA
 LIMITED,

                           Defendants.


                 ELEKTA, INC.’S RESPONSE IN SUPPORT OF
            PLAINTIFF’S MOTION TO FILE UNDER SEAL (DKT. 132)




010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 2 of 10



I.       INTRODUCTION
         Defendant Elekta, Inc. (collectively “Elekta”) submits this Response to

Plaintiff Best Medical International, Inc.’s (“Plaintiff” or “Best Medical”) Motion

to File Under Seal (Dkt. 132). Elekta supports Plaintiff’s Motion to File Under Seal

because Sealed Exhibit 1 (Dkt. 131) to the Motion is Plaintiff’s Infringement

Contentions and contains numerous citations and excerpts to Elekta’s highly

confidential, proprietary technical information that Elekta produced to Plaintiff and

designated as either “Highly Confidential – Source Code – Outside Attorneys’

Eyes Only” or “Highly Confidential – Outside Attorneys’ Eyes Only.” Public

disclosure of this highly confidential, proprietary information highly risks very

severe harm to Elekta’s business. Accordingly, Elekta respectfully requests this

Court to grant Plaintiff’s Motion (Dkt 132) and order Sealed Exhibit 1 (Dkt. 131)

to remain permanently sealed pursuant to the parties’ Stipulated Supplemental

Protective Order Regarding Source Code (Dkt. 89), the Protective Order (Dkt. 49),

Section J of Appendix H to the Civil Local Rules and Federal Rule of Civil

Procedure 26(c)

II.      BRIEF BACKGROUND
         On July 17, 2019, the Court entered the parties’ stipulated Protective Order.

Dkt 49. The Protective Order allows the parties to designate “confidential,

proprietary, or private information for which special protection from public


                                            1
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 3 of 10



disclosure and from unapproved uses may be warranted.” Id. at Section 1. The

Protective Order also allows the parties to designate information which is

“extremely sensitive ‘Confidential Information or Items,’ disclosure of which to

another Party or Non-Party would create a substantial risk of serious harm that

could not be avoided by less restrictive means” as “HIGHLY CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY.” Id. at Section 2.9. So-designated

information includes, for example, “trade secrets, non-public financial information,

business and sales strategies, product roadmaps, ongoing research and

development materials, sensitive technical materials, and other information of a

similar nature.” Id.

         The Protective Order further allows the parties to designate those items

defined as “source code” as “HIGHLY CONFIDENTIAL SOURCE CODE–

OUTSIDE ATTORNEYS’ EYES ONLY” the “disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be

avoided by less restrictive means[.]” Id. at Sections 2.3, 2.4. Source code

information designated as “HIGHLY CONFIDENTIAL SOURCE CODE–

OUTSIDE ATTORNEYS’ EYES ONLY” is so highly confidential that the Court

entered the parties’ Stipulated Supplemental Protective Order Regarding Source

Code (Dkt. 89) on October 2, 2019 to provide specific procedures and limits on the

production, inspection , access, copying of such-designated highly confidential

                                            2
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 4 of 10



information. See, e.g., Id. at Sections 8 and 9; see also, Dkt. 49 at Section 7 (pp.

11-19).

         On June 12, 2020, in connection with its Opposition to Defendants’ Motion

to Stay (Dkt. 130), Best Medical filed its Motion to File Under Seal seeking to

have Sealed Exhibit 1 filed under seal. See Dkt. 131 and Dkt. 132. Sealed Exhibit 1

(Dkt 131) is a copy of Plaintiff’s Infringement Contentions served on Elekta on

August 30, 2019. Declaration of Vid R. Bhakar in support of Elekta’s Response to

Plaintiffs Motion to File Under Seal (“Bhakar Decl.”) at ¶ 3. At the top of every

page on the Infringement Contentions, Plaintiff displays the confidentiality

designation “HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE

ATTORNEYS’ EYES ONLY.” Id.

         The pages of Plaintiff’s Infringement Contentions contain numerous

citations to and excepts from Elekta’s highly confidential information that was

produced to Plaintiff displaying the confidentiality designations “HIGHLY

CONFIDENTIAL – SOURCE CODE – OUTSIDE ATTORNEYS’ EYES ONLY”

or “HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY” on

every page of each produced item. Id. at ¶¶ 4, 5, 8. 15. The tables (Bhakar Decl.

¶¶ 7 & 14) provided in the accompanying Bhakar Declaration specifically identify

those pages in Plaintiff’s Infringement Contentions (Dkt. 131) containing citations

to and excerpts to Elekta’s “Core Technical Documents” that Elekta produced to

                                           3
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 5 of 10



Plaintiff bearing the confidentiality designations “HIGHLY CONFIDENTIAL –

SOURCE CODE – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY

CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.” Bhakar Decl. at

¶¶ 6, 7, 8, 9, 10, 14, 15, 16.

III.     ARGUMENT AND AUTHORITES
         Plaintiff’s Infringement Contentions (Dkt. 131) should remain under seal for

reasons of good cause. The common-law right of access to judicial proceedings “is

not absolute” and “may be overcome by a showing of good cause.” Romero v.

Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007). Determining whether good

cause exists calls for “balancing the public interest in accessing court documents

against a party’s interest in keeping the information confidential[.]” Id. at 1246.

         Among the considerations relevant to this determination is whether the

documents at issue constitute “sources of business information that might harm a

litigant’s competitive standing.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

598 (1978). In fact, the right of public access generally does not apply to

discovery, “as these materials are neither public documents nor judicial records.”

Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th

Cir. 2001). For example, Federal Rule of Civil Procedure 26(c) authorizes the trial

court to issue a protective order “requiring that a trade secret or other confidential

research, development, or commercial information not be revealed or be revealed


                                           4
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 6 of 10



only in a specified way.” Fed. R. Civ. P. 26(c). Indeed, courts in this district have

allowed parties to file under seal exhibits that contain trade secrets, confidential

business information and product specifications. See, e.g., Chemence Med. Prods.

v. Medline Indus., Inc., No. 1:13-CV-500-TWT, 2015 U.S. Dist. LEXIS 2958 at *5

(N.D. Ga. Jan. 12, 2015).

         Plaintiff’s Infringement Contentions (Dkt. 131) contain references to non-

public, highly confidential information that is commercially sensitive and valuable

to Defendants or has been identified by Defendants as commercially sensitive to

their business practices. See Bhakar Decl. at ¶¶ 8, 11, 12, 15, 17, 18. In fact, the

citations and extracts to Elekta’s highly confidential, proprietary information in

Plaintiff’s Infringement Contentions were directly obtained and copied from

documents produced by Elekta during document production in accordance with the

protocols and procedures set forth in the July 17, 2019 Protective Order (Dkt 49)

and the October 2, 2019 Stipulated Supplemental Protective Order Regarding

Source Code (Dkt. 89). See Bhakar Decl. at ¶¶ 4, 6,7,8. 9, 10, 13, 14, 15, 16. All of

the citations/excepts to Elekta highly confidential, proprietary information in

Plaintiff’s Infringement Contentions were designated and identified by Elekta as

either “HIGHLY CONFIDENTIAL – SOURCE CODE – OUTSIDE

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL - OUTSIDE

ATTORNEYS’ EYES ONLY” pursuant to the Protective Order Dkt. 49) and

                                           5
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 7 of 10



(Stipulated Supplemental Protective Order Regarding Source Code (Dkt. 89.) See

Id. at ¶¶ 5, 6, 13.

         Given the sensitive and highly confidential nature of the identified Elekta

proprietary information contained in Plaintiff’s Infringement Contentions, good

cause exists for its sealing because the likelihood of injury to Elekta is great if

Sealed Exhibit 1 is unsealed and made available to the public. See Id. at ¶¶ 11, 12,

17, 18. For example, Elekta’s Core Technical Documents identified in this

Response contain Elekta trade secrets and confidential research and development

efforts that, if made public, could be used by a competitor or the general public to

copy proprietary features of Elekta products, as well as allow competitors and

other third parties to unfairly and improperly to compare, benchmark supplement,

and/or change their technology and product features based on information

contained in the Elekta Core Technical Documents, and seriously harm and put

Elekta at a competitive disadvantage. Id. Thus, such public access by a competitor

would give that competitor an unfair competitive advantage in developing similar

kinds of products and technologies.

IV.      CONCLUSION
         For the foregoing reasons, Elekta respectfully requests that the Court grant

Plaintiff’s Motion to File Under Seal and enter an Order to maintain Sealed Exhibit

(Dkt. 131) under seal.


                                            6
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 8 of 10



Dated: June 26, 2020
                                      By: /s/ Vid R.Bhakar
                                          Petrina A. McDaniel
                                          Georgia Bar No. 141301
                                          petrina.mcdaniel@squirepb.com
                                          SQUIRE PATTON BOGGS (US) LLP
                                          1230 Peachtree Street NE
                                          Suite 1700
                                          Atlanta, GA 30309
                                          Telephone: (678) 272-3224
                                          Facsimile: (678) 272-3211

                                            Ronald S. Lemieux (Admitted Pro Hac Vice)
                                            ronald.lemieux@squirepb.com
                                            Tamara D. Fraizer (Admitted Pro Hac Vice)
                                            tamara.fraizer@squirepb.com
                                            Vid R. Bhakar (Admitted Pro Hac Vice)
                                            vid.bhakar@squirepb.com
                                            SQUIRE PATTON BOGGS (US) LLP
                                            1801 Page Mill Road, Suite 110
                                            Palo Alto, CA 94304-1043
                                            Telephone: (650) 956-6500
                                            Facsimile: (650) 843-8777

                                            Christopher W. Adams (Admitted Pro Hac
                                            Vice)
                                            christopher.adams@squirepb.com
                                            SQUIRE PATTON BOGGS (US) LLP
                                            2550 M Street NW
                                            Washington, DC 20037
                                            Telephone: (202) 457-6326

                                            Theresa Rakocy (Admitted Pro Hac Vice)
                                            theresa.rakocy@squirepb.com
                                            SQUIRE PATTON BOGGS (US) LLP
                                            4900 Key Tower 127 Public Square
                                            Cleveland, OH 44114
                                            Telephone: (216) 479-8500


                                        7
010-9090-6661/1/AMERICAS
          Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 9 of 10



                           CERTIFICATION UNDER L.R. 7.1.D.
         Pursuant to Northern District of Georgia Civil Local Rule 7.1.D., the

undersigned counsel certifies that the foregoing filing is a computer document and

was prepared in Times New Roman 14 point font, as mandated in Local Rule

5.1.C.

                                                      Vid R. Bhakar




                                           8
010-9090-6661/1/AMERICAS
         Case 1:19-cv-03409-MLB Document 134 Filed 06/26/20 Page 10 of 10



                           CERTIFICATE OF SERVICE
         I hereby certify that I have this day served a copy of the ELEKTA, INC.’S

RESPONSE IN SUPPORT OF PLAINTIFF’S MOTION TO FILE UNDER

SEAL (DKT. 132) to all counsel of record via the Court’s CM/ECF system.

         This 26th day of June 2020.

                                                   Vid R. Bhakar




                                         9
010-9090-6661/1/AMERICAS
